Per Curiam.
Respondent was admitted to practice by this Court in December 1982. He was previously admitted to the New Jersey bar in 1960 and maintains an office for the practice of law in New Jersey.
By order dated May 6, 2010, the Supreme Court of New Jersey *1116suspended respondent from the practice of law for three months commencing June 2, 2010 and until further order. The Court found that respondent committed misconduct involving dishonesty, fraud, deceit or misrepresentation in relation to his acceptance of a $50,000 gift from a client.
Petitioner now moves for an order imposing discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied to the instant motion. Petitioner’s motion is granted and, with due regard for the discipline imposed in New Jersey, we suspend respondent from the practice of law for a period of 90 days and until further order of the Court.
Peters, J.P, Spain, Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of 90 days, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).